                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


CHRISTOPHER SWANSON,

                             Plaintiff,
       v.                                                          Case No. 20-cv-1675-bhl


NANCY GARCIA, et al.,

                             Defendants.


                                  DECISION AND ORDER


       Plaintiff Christopher Swanson, a prisoner who is representing himself, is proceeding on

claims under the Eighth Amendment based on his allegations that Defendants were deliberately

indifferent to his painful toe infections. Swanson did not know two Defendants’ names, so the

Court ordered him to use discovery to learn their names. On January 15, 2021, Swanson filed a

motion to identify Doe HSU Staff as Dr. Jeffrey Manlove and Doe HSU Manager as Health

Services Manager Burton. The Court will update the caption accordingly and will order Swanson’s

complaint and supplements as well as the screening order to be served on Dr. Manlove and Burton.

       Also, on December 10, 2020, the Court granted Defendants’ motion to extend the deadline

for filing a summary judgment motion on exhaustion grounds to sixty days after Swanson

identified the Doe Defendants. Now that the Doe Defendants have been identified, the Court will

set a deadline of March 19, 2021, for Defendants to move for summary judgment on the ground

Swanson failed to exhaust the available administrative remedies before he initiated this lawsuit.

The deadline for discovery remains April 12, 2021, and the deadline for filing summary judgment

motions on the merits remains May 12, 2021. If a party believes it needs additional time, it may




            Case 2:20-cv-01675-BHL Filed 01/21/21 Page 1 of 2 Document 38
move to extend a deadline, but it must do so before the deadline and it must state why it needs

more time and how much more time it needs.

        IT IS THEREFORE ORDERED that Swanson’s motion to identify the Doe Defendants

(Dkt. No. 36) is GRANTED. The Court will update the caption to reflect that the name of “Doe

HSU Manager” is Burton and the name of “Does HSU Staff” is Dr. Jeffrey Manlove.

        IT IS FURTHER ORDERED that, pursuant to an informal service agreement between

the Wisconsin Department of Justice and this Court, copies of Swanson’s amended complaint and

supplements (Dkt. Nos. 10, 14, 16), the screening order (Dkt. No. 17), and this order are being

electronically sent today to the Wisconsin Department of Justice for service on Burton and Jeffrey

Manlove.

        IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this Court, Burton and Manlove shall file a responsive

pleading to the amended complaint and supplements within sixty days of receiving electronic

notice of this order.

        IT IS FURTHER ORDERED that Defendants may file a motion for summary judgment

on the ground Swanson failed to exhaust the available administrative remedies, together with

supporting materials, no later than March 19, 2021.


        Dated at Milwaukee, Wisconsin this 21st day of January, 2021.


                                             BY THE COURT:

                                             s/ Brett H. Ludwig
                                             BRETT H. LUDWIG
                                             United States District Judge




                                                2

           Case 2:20-cv-01675-BHL Filed 01/21/21 Page 2 of 2 Document 38
